DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-12 are allowed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,708,088. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloses a method for receiving an uplink shared channel by a base station in a wireless communication system, the method comprising: transmitting downlink control information (DCI) for scheduling the uplink shared channel, wherein the DCI includes a field for a sounding reference signal (SRS) resource indicator (SRI) and each state of the field is related with an identifier for a power control information; receiving the uplink shared channel that transmitted with a specific transmission power, wherein the specific .

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,708,088. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloses wherein a relation between each state of the field and the identifier is configured via higher layer signaling.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,708,088. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloses wherein, based on (i) a plurality of SRS resources being indicated by the SRI and (ii) a layer group being configured differently for each of the plurality of SRS resources, a parameter set for power control of the uplink shared channel is respectively determined for each layer group.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,708,088. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloses wherein the specific transmission power is determined, based on a downlink path-loss estimation value calculated by using a downlink reference signal indicated by the power control information.
5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,708,088. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloses wherein the downlink reference signal is changed by a Medium Access Control-Control Element (MAC-CE).

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,708,088. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloses wherein the specific transmission power is further based on a downlink path-loss estimation value calculated by using a downlink reference signal; and based on the downlink reference signal being not provided by the base station, the path-loss estimation value is calculated using a downlink reference signal having a relatively largest power level.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,708,088. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloses an apparatus for receiving an uplink shared channel in a wireless communication system, the apparatus comprising: at least one processor; and at least one computer memory operably connectable to the at least one processor, wherein the at least one processor is configured to control to: transmit downlink control information (DCI) for scheduling the uplink shared channel, wherein the DCI includes a field for a .

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,708,088. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloses wherein a relation between each state of the field and the identifier is configured via higher layer signaling.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,708,088. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloses wherein, based on (i) a plurality of SRS resources being indicated by the SRI and (ii) a layer group being configured differently for each of the plurality of SRS resources, a parameter set for power control of the uplink shared channel is respectively determined for each layer group.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,708,088. Although the claims at issue are not identical, they are not patentably distinct from each other because Park .

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,708,088. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloses wherein the downlink reference signal is changed by a Medium Access Control-Control Element (MAC-CE).

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,708,088. Although the claims at issue are not identical, they are not patentably distinct from each other because Park discloses wherein the specific transmission power is further based on a downlink path-loss estimation value calculated by using a downlink reference signal; and based on the downlink reference signal being not provided by the base station, the path-loss estimation value is calculated using a downlink reference signal having a relatively largest power level.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463